Citation Nr: 1732515	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-44 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder disability, to include postoperative residuals of a right rotator cuff injury.

4.  Entitlement to service connection for a left shoulder disability, to include postoperative residuals of a left rotator cuff injury.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for hypertension. 


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to April 1977. 

These matters came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board notes that in a July 2014 statement, the Veteran indicated that he wished to withdraw his claims of service connection for an inguinal hernia (already withdrawn), temporomandibular joint (TMJ) syndrome, a heart murmur and plantar fasciitis.  Accordingly, the Board finds that such issues are not within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528  (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 C.F.R. § 20.204  (2016). 

With respect to the issue of entitlement to service connection for a psychiatric disability, the Board notes that in the February 2009 rating decision on appeal, the RO addressed the issue of entitlement to service connection for PTSD only.  Given the Veteran's contentions and the evidence of record, however, the Board has recharacterized the issue as entitlement to service connection for a psychiatric disability, to include depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record). 

The Board remanded the claims considered herein in November 2012, along with entitlement to service connection for a lumbar spine disability.  The lumbar spine disability was granted by a June 2014 rating decision and thus the Board no longer has jurisdiction over such appeal.  The remaining claims have been returned to the Board for further appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required.

Concerning the Veteran's VA treatment, records dating from 1978 to 1998 were associated with the claims file in February 2010.  However, the Veteran contends that there are additional unassociated records due to his status as a VA Medical Center employee since 1977.  In July 2010, the RO requested any additional records in the employee file with no apparent response.  On remand, such records must again be requested.

The Veteran was a federal government employee and there are indications in the claims file that he made Workers Compensation claims.  Thus, the AOJ must request the Veteran's file from the Office of Personnel Management (OPM).

Additionally, evidence of record associated with the claims file in May 2012,  indicates that the Veteran has applied for benefits from the Social Security Administration.  The records which document the adjudication of this claim, including all medical records, must be obtained on remand.  Id.;  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Hypertension

The Veteran contends that he was diagnosed with hypertension in 1977.  An October 1978 VA treatment record indicates "HBP" in the context of treatment for an ear problem.  The Board observes that "HBP" could stand for High Blood Pressure.  On remand, an opinion should be obtained concerning whether the Veteran had hypertension during or within one year of active service.

Knees

A May 2014 VA examination report indicates that the Veteran's knee pain is due to degenerative arthritis, less likely to be due to the previous knee condition.  On remand, an addendum opinion must be obtained to determine if the Veteran's degenerative arthritis of the knees is due to service or manifested within one year of service.

Psychiatric

The Veteran contends that his diagnosed PTSD and depressive disorder are due to in-service events; primarily his duty on the burial detail and a traumatic event related to such duty.  The Veteran contends that in Corsicana, Texas, he was shot at by a surviving spouse at a military funeral in August or September of 1974.  The RO attempted to verify this event with the Army Criminal Investigation Division but only used September 1974 as a date and asked about the VA cemetery in Waco, Texas, which does not exist.  On remand, the AOJ must attempt to verify the Veteran's claimed stressor.  The Veteran must also be afforded a VA psychiatric examination to determine if he has a current psychiatric disability related to service or any incident of service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain the Veteran's file from the OPM and associate it with the claims file.

3.  Obtain any information available from the Little Rock VA health care system which pertains to the Veteran, as an employee or as a Veteran/patient, which has not already been associated.

4.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Little Rock VA health care system.  All information, which is not duplicative of evidence already received, should be associated with the claims file.

5.  Attempt to verify the Veteran's stressor through official sources.

6.  After items one through five are completed, request an opinion from a VA examiner concerning the onset of the Veteran's hypertension.  If that examiner determines an in-person examination is necessary, then schedule such examination.

The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner must provide an opinion as to whether the hypertension is related to service, any incident of service or if any hypertension manifested within one year of service.

The examiner should provide a thorough rationale for these opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's statements must be considered in formulating the requested opinion

7.  After items one through five are completed, request an addendum from the May 2014 VA knee examiner.  If the May 2014 VA examiner determines another in-person examination is necessary, then schedule such examination. 

If the examiner is not available, then obtain an opinion from a similarly qualified examiner.  If that examiner determines another in-person examination is necessary, then schedule such examination.

The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

The examiner must provide an opinion as to whether any current knee disability, right or left, is related to service, treatment during service, any incident of service or if knee arthritis manifested within one year of service.

The examiner should provide a thorough rationale for these opinions.  The examiner should comment on any other relevant medical opinions of record.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's statements must be considered in formulating the requested opinion,

8.  After completion of items one through five, schedule the Veteran for a VA psychiatric examination.  The Veteran's complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to address the following:

(a)  Identify all current acquired psychiatric disorders, to include PTSD and major depressive disorder. 

(b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.

(c)  For each currently diagnosed acquired psychiatric disorder, whether it is at least as likely as not (50 percent probability) that any such disorder is related to the Veteran's military service or any incident of service.  In this regard, the examiner must consider every psychiatric diagnosis of record during the relevant period.  If the examiner determines that a diagnosis is incorrect, a thorough rationale must be provided for that determination.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.

9.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




